302 F.2d 771
Application of John M. HARDY, William B. Taylor and Wilber H. Griffin.Application of William B. TAYLOR, John M. Hardy, and Wilber H. Griffin.
Patent Appeal No. 6765.
Patent Appeal No. 6776.
United States Court of Customs and Patent Appeals.
May 18, 1962.

James F. Weiler, Houston, Tex., for appellants.
Clarence W. Moore, Washington, D. C. (Jere W. Sears, Washington, D. C., of counsel), for the Commissioner of Patents.
Before WORLEY, Chief Judge, and RICH and SMITH, Associate Judges.
PER CURIAM.


1
Subsequent to our opinion of April 11, 1962, affirming the decision of the Board of Appeals, appellants have moved that the cases be remanded to the Patent Office for "determination of whether or not Mulard (French) 1,078,733, can be used as a legal reference." Suggestion is made in a supporting memorandum that the "Délivré" date of Mulard, which is earlier than the filing date of the earlier of appellants' two involved applications, may not be the effective date of that patent as a reference. The motion is also accompanied by papers purporting to overcome the "Délivré" date of Mulard under the provisions of Rule 131 of the Rules of Practice of the Patent Office, 35 U.S.C.A.Appendix.


2
Noting that appellants are seeking, after final decision on appeal to this court, to raise an issue not raised at an appropriate time, we find no basis for remanding the case. The motion is denied.


3
Appellants have also moved to extend the time for bringing a petition for rehearing under Rule 7 of this court, 35 U.S.C.A.Appendix. This motion is granted to the extent that the time is extended to expire twenty days from the date of this order.